Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (Zhu), US 2012/0096122, in view of Driscoll et al (Driscoll), US 2010/0131582.  

As per claim 1, Zhu taught the invention including a computer implemented method comprising:
Receiving an indication from a user internet access device that the user internet access device supports user internet access device download management (pp. 0052-0053, 0067, 0069);
Generating a download request for a data download after receiving the indication that the user internet access device supports user internet access device download management (pp. 0014, 0051, 0052-0055, 0068-0069);
Sending the download request form the user device to the user internet access device (pp. 0014, 0017, 0054-0055, 0063, 0068, 0070);
Disconnecting from the user internet access device (pp. 0014, 0056, 0074); and
Obtaining, from the user internet access device, the data downloaded by the user internet access device while the user device was disconnected in response to the user device connecting (pp. 0014, 0016-0017, 0028, 0051, 0056-0057, 0074-0075).  

Zhu did not specifically teach in detail that the receiving step is in response to requesting an address for the computer from the user internet access device.  However, it is essential for a computer to obtain an IP address prior to establishing Internet communication (see Zhu pp. 0012-0013).  Driscoll disclosed a DHCP server to assign IP address to computers that joins the network (pp. 0039-0041).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhu and Driscoll in order to configure the devices of the home network with IP addresses for accessing the internet.  

As per claim 9, Zhu taught the invention including a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising:
Receiving an indication from a user internet access device that the user internet access device supports user internet access device download management (pp. 0052-0053, 0067, 0069);
Generating a download request for a data download after receiving the indication that the user internet access device supports user internet access device download management (pp. 0014, 0051, 0052-0055, 0068-0069);
Sending the download request form the user device to the user internet access device (pp. 0014, 0017, 0054-0055, 0063, 0068, 0070);
Disconnecting from the user internet access device (pp. 0014, 0056, 0074); and
Obtaining, from the user internet access device, the data downloaded by the user internet access device while the user device was disconnected in response to the user device connecting (pp. 0014, 0016-0017, 0028, 0051, 0056-0057, 0074-0075).  

Zhu did not specifically teach in detail that the receiving step is in response to requesting an address for the computer from the user internet access device.  However, it is essential for a computer to obtain an IP address prior to establishing Internet communication (see Zhu pp. 0012-0013).  Driscoll disclosed a DHCP server to assign IP address to computers that joins the network (pp. 0039-0041).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhu and Driscoll in order to configure the devices of the home network with IP addresses for accessing the internet.  

As per claim 17, Zhu taught the invention including a device
A processor (pp. 0034); and
A memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operation (pp. 0034) comprising:
Receiving an indication from a user internet access device that the user internet access device supports user internet access device download management (pp. 0052-0053, 0067, 0069);
Generating a download request for a data download after receiving the indication that the user internet access device supports user internet access device download management (pp. 0014, 0051, 0052-0055, 0068-0069);
Sending the download request form the user device to the user internet access device (pp. 0014, 0017, 0054-0055, 0063, 0068, 0070);
Disconnecting from the user internet access device (pp. 0014, 0056, 0074); and
Obtaining, from the user internet access device, the data downloaded by the user internet access device while the user device was disconnected in response to the user device connecting (pp. 0014, 0016-0017, 0028, 0051, 0056-0057, 0074-0075).  

Zhu did not specifically teach in detail that the receiving step is in response to requesting an address for the computer from the user internet access device.  However, it is essential for a computer to obtain an IP address prior to establishing Internet communication (see Zhu pp. 0012-0013).  Driscoll disclosed a DHCP server to assign IP address to computers that joins the network (pp. 0039-0041).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhu and Driscoll in order to configure the devices of the home network with IP addresses for accessing the internet.  

As per claim 2, Zhu and Driscoll taught the invention as claimed in claim 1.  Zhu further taught wherein disconnecting the user device includes suspending the user device or moving the user device out of range of the user internet access device prior to the data download to the user internet access device completing (pp. 0014, 0056, 0074: away from home network).  

As per claim 7, Zhu and Driscoll taught the invention as claimed in claim 1.  Zhu and Driscoll further taught wherein the indication that the user internet access device supports user internet access device download management is received from the user internet access device in response to a user device request for an IP address (see Zhu pp. 0012-0013 and Driscoll pp. 0039-0041 using DHCP server to assign IP address to computers that joins the network). 

As per claim 8, Zhu and Driscoll taught the invention as claimed in claim 7.  Driscoll taught wherein the user device request for an IP address comprises a DHCP broadcast request (pp. 0039-0041).  

As per claim 10, Zhu and Driscoll taught the invention as claimed in claim 9.  Zhu further taught wherein disconnecting the user device includes suspending the user device or moving the user device out of range of the user internet access device prior to the data download to the user internet access device completing (pp. 0014, 0056, 0074: away from home network).  

As per claim 15, Zhu and Driscoll taught the invention as claimed in claim 9.  Zhu and Driscoll further taught wherein the indication that the user internet access device supports user internet access device download management is received from the user internet access device in response to a user device request for an IP address (see Zhu pp. 0012-0013 and Driscoll pp. 0039-0041 using DHCP server to assign IP address to computers that joins the network). 

As per claim 16, Zhu and Driscoll taught the invention as claimed in claim 15.  Driscoll taught wherein the user device request for an IP address comprises a DHCP broadcast request (pp. 0039-0041).  

As per claim 18, Zhu and Driscoll taught the invention as claimed in claim 17.  Zhu further taught wherein disconnecting the user device includes suspending the user device or moving the user device out of range of the user internet access device prior to the data download to the user internet access device completing (pp. 0014, 0056, 0074: away from home network).  
Claim(s) 3-6, 11-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Driscoll as applied to claims 1-2, 7-10, 15-18 above, and further in view of Srinivasan et al (Srinivansan), US 2014/0310386. 

As per claim 3, Zhu and Driscoll taught the invention as claimed in claim 1.  Zhu and Driscoll did not specifically teach wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address.  Srinivasan taught wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address (pp. 0020, 0056, 0060, 0087: download is specific to the user device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to specify download of online contents to an user device based on user device specific information with device properties.  

As per claim 4, Zhu and Driscoll taught the invention as claimed in claim 1.  Zhu and Driscoll did not specifically teach wherein obtaining the data downloaded including obtaining at least a portion of the data downloaded prior to disconnecting the user device.  Srinivasan taught wherein obtaining the data downloaded including obtaining at least a portion of the data downloaded prior to disconnecting the user device (pp. 0020, 0030, 0056, 0116: partial download and resume download).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to download partial of online contents and resume downloading at a later time.  

As per claim 5, Zhu, Driscoll and Srinivasan taught the invention as claimed in claim 4.  Srinivasan further taught wherein obtaining the data download includes resuming the data download to obtain a remaining portion of the data download in response to the user device connecting (pp. 0020, 0030, 0056, 0116). 

As per claim 6, Zhu, Driscoll and Srinivasan taught the invention as claimed in claim 1.  Srinivasan further taught wherein obtaining the download is performed in an uninterrupted manner with the internet access device appearing as making the request for a data download to an internet connection device providing the download (pp. 0020, 0030, 0056, 0116: stream via proxy).  

As per claim 11, Zhu and Driscoll taught the invention as claimed in claim 9.  Zhu and Driscoll did not specifically teach wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address.  Srinivasan taught wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address (pp. 0020, 0056, 0060, 0087: download is specific to the user device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to specify download of online contents to an user device based on user device specific information with device properties.  

As per claim 12, Zhu and Driscoll taught the invention as claimed in claim 9.  Zhu and Driscoll did not specifically teach wherein obtaining the data downloaded including obtaining at least a portion of the data downloaded prior to disconnecting the user device.  Srinivasan taught wherein obtaining the data downloaded including obtaining at least a portion of the data downloaded prior to disconnecting the user device (pp. 0020, 0030, 0056, 0116: partial download and resume download).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to download partial of online contents and resume downloading at a later time.  

As per claim 13, Zhu, Driscoll and Srinivasan taught the invention as claimed in claim 12.  Srinivasan further taught wherein obtaining the data download includes resuming the data download to obtain a remaining portion of the data download in response to the user device connecting (pp. 0020, 0030, 0056, 0116). 

As per claim 14, Zhu, Driscoll and Srinivasan taught the invention as claimed in claim 9.  Srinivasan further taught wherein obtaining the download is performed in an uninterrupted manner with the internet access device appearing as making the request for a data download to an internet connection device providing the download (pp. 0020, 0030, 0056, 0116: stream via proxy).  

As per claim 19, Zhu and Driscoll taught the invention as claimed in claim 17.  Zhu and Driscoll did not specifically teach wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address.  Srinivasan taught wherein the download request identifies a user device accessible storage location for obtaining the data downloaded from the user internet access device, and wherein the data download is designated for only the computer that requested the address (pp. 0020, 0056, 0060, 0087: download is specific to the user device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to specify download of online contents to an user device based on user device specific information with device properties.  

As per claim 20, Zhu and Driscoll taught the invention as claimed in claim 17.  Zhu and Driscoll did not specifically teach wherein obtaining the data downloaded includes operations comprising:
Obtaining at least a portion of the data downloaded prior to disconnecting the user device;
Resuming the data download to obtain a remaining portion of the data download in response to the user device connecting. 

Srinivasan further taught wherein obtaining the data downloaded includes operations comprising: Obtaining at least a portion of the data downloaded prior to disconnecting the user device (pp. 0020, 0030, 0056, 0116: partial download and resume download); Resuming the data download to obtain a remaining portion of the data download in response to the user device connecting (pp. 0020, 0030, 0056, 0116: partial download and resume download).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Zhu, Driscoll and Srinivasan in order to download partial of online contents and resume downloading at a later time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scharber et al, US 8,719,381

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 1, 2022